52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Pluria RICE, Appellant.
No. 94-3706MN
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 11, 1995Filed:  Apr. 27, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
After pleading guilty to a drug-related offense, Pluria Rice appeals her guidelines sentence.  Rice contends she was entitled to an order compelling the Government to move for a substantial assistance departure.  We disagree.  Rice did not show the Government breached the written plea agreement or unconstitutionally withheld the motion.  See United States v. Kelly, 18 F.3d 612, 617-18 (8th Cir. 1994).  Rice's remaining arguments are foreclosed by the court's contrary holdings in United States v. Wheeler, 972 F.2d 927, 929 (8th Cir. 1992), and United States v. Clary, 34 F.3d 709, 713-14 (8th Cir. 1994), cert. denied, 115 S. Ct. 1172 (1995).  We affirm.